DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt and entry of Applicant’s Preliminary Amendment filed on 11/25/2019 is acknowledged.
	Claims 1-14 have been canceled.  Claims 15-29 have been added. Overall, claims 15-29 are pending in this application. 
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
2.	The drawings were received on 11/25/2019.  These drawings are approved.

Specification
3.	The disclosure is objected to because of the following informalities: the following headings in the specification are missing: Background of the Invention, Summary of the Invention, Brief Description of the Drawing, and Detailed Description of the Invention.  Applicant is requested to insert heading to separate the various parts of the application. Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

4.	The disclosure is objected to because of the following informalities: page 8, line 7, “1,7 times” should be changed to -- 1.7 times--;  line 8, “1,5 times” should be changed to --1.5 times--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 16 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	- Claim 16, the limitation “the motor rotor (16) and the outer rotor (6a) are arranged as a whole” renders the claim indefinite because it is unclear what “the motor rotor (16) and the outer rotor (6a) are arranged as a whole” means, as the applicants have claimed.  Accordingly, the applicants should clarify the limitation “as  a whole” recited in claim 16.
- Claim 27, the term “preferably” is vague and indefinite and should not be used/ should be avoided in claim language. 
	For the purpose of this Office action, the claims 16 and 27 will be examined as best understood by the examiner.

Claim Objections
6.	Claim 27 is objected to because of the following informalities:  page 6, line 2, “1,7 times” should be changed to -- 1.7 times--;  line 3, “1,5 times” should be changed to --1.5 times--. Appropriate correction is required.   
7.	Claims 16-29 are objected to because of the following informalities: “The machine” should be changed to –The cylindrical symmetric volumetric machine--. Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tabota et al. (Tabota) (Publication Number WO2015/124918) in view of Sakata (U.S. Patent Application Publication Number 2012/0164009).
	Regarding claim 15, as shown in Figs. 1-6C, Tabota discloses a cylindrical symmetric volumetric machine (20), comprising: two cooperating rotors (1, 2), including an outer rotor (2) which is rotatably mounted in the machine (20) and an inner rotor (1) which is rotatably mounted in the outer rotor (6a), whereby the machine (20) is provided with an electric motor (14 – see Fig. 3) with a motor rotor (the motor obviously has motor rotor) and a motor stator (the motor obviously has motor stator) to drive the outer and inner rotor (1, 2) and whereby the outer rotor (2) and the th paragraph, lines 1-3).  However, Tabota fails to disclose the electric motor is mounted around the outer rotor, whereby the motor stator  is directly driving the outer rotor, whereby the electric motor extends along only a part of a length of the outer rotor  and the inner rotor, whereby the motor is located at an end of the inner rotor  11 with a smallest diameter.
	As shown in Figs. 1-3, Sakata teaches that the electric motor (5, 13, 14)  is mounted around the outer rotor 10 whereby the motor stator (5) is directly driving the outer rotor (10), whereby the electric motor (5, 13, 14) extends along only a part of a length of the outer rotor (10) and the inner rotor (11).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the electric motor being mounted around the outer rotor whereby the motor stator is directly driving the outer rotor, as taught by Sakata in the Tabota apparatus, since the use thereof would have provided a compact electric pump/machine.
It is examiner’s position that one having ordinary skill in the volumetric machine art,  would have found it obvious to utilize the motor being located at an end of the inner rotor with a smallest diameter, since they are merely design parameters, depending on the installation of the size of machine or depending on being used for a particular purpose or solving a stated problem.  Moreover, there is nothing in the record which establishes that the claimed operating device under such conditions, presents a novel of unexpected result (see In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).   	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have positioned the screw being arranged between the feed opening and the eccentric screw, since the volumetric machine/pump would have performed equally well in that location and the mere repositioning of parts not effecting the functioning of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (see MPEP §2144.04).
	Regarding claim 16, Sakata discloses in that the motor rotor (14) and the outer rotor (10) are arranged as a whole (see Figs. 1-3).     
	Regarding claim 17, Sakata discloses the outer rotor (10) serves as the motor rotor (14).     
	Regarding claim 18, Sakata discloses the electric motor (5, 13, 14) is provided with permanent magnets (13), which are embedded in the outer rotor 10 (see Fig. 3).     
	Regarding claim 19, Tabota discloses the inner rotor (1) and the outer rotor (2) have axes (see Figs. 1 and 3) which are positioned under an angle (see page 12, lines 4-8 and page 21, 3rd paragraph, lines 1-5) with respect to each another, whereby these axes are crossing each other.     
	Regarding claim 20, Tabota discloses the axes of the inner rotor (1) and the outer rotor (2) are fixed, non-orbiting axes (see Figs. 1 and 3).     
	Regarding claim 21, Tabota discloses the inner rotor (6b) is mounted at one end (9a) into the machine (1) by means of bearings.     
	Regarding claim 22, Tabota discloses the outer rotor (6a) is mounted into the machine (1) by means of at least one axial bearing (11).   
	Regarding claim 23, Tabota discloses the machine is an expander, compressor, or pump device (see page 1, lines 1-9 and page 4, under Summary of the Invention section, lines 1-4).   
Note that the term “or” is to claimed in claim 23; therefore, any prior art being only read on one part, is applied to reject the claim 23.
	Regarding claim 24, Tabota discloses the outer rotor (2) is made by means of injection moulding techniques.   
the outer rotor (2) is made by means of injection moulding techniques” is being treated as a product by process limitation. As set forth in MPEP §2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP §2113.
	Thus, even though Tabota is silent as to the process used to mold the outer rotor, it appears that the product in Tabota would be the same or similar as that claimed; especially since both applicants’ product and the prior art product (see page 25, 2nd, 3rd and fourth paragraphs) is made of a molded soft material/ plastic and are cable of being made by means of injection moulding techniques.
Applicant also notes that the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695,697,227 USPQ 964,966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  
	Regarding claim 25, Sakata discloses the magnets (13) are co-moulded in the outer rotor (10) during the injection moulding process.   
	Note that the claimed phrase “the magnets (13) are co-moulded in the outer rotor (10) during the injection moulding process” is being treated as a product by process limitation. As set forth in MPEP §2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be 
	Thus, even though Taboto is silent as to the injection moulding process the magnets being co-moulded in the outer rotor, it appears that the product in Tabota would be the same or similar as that claimed; especially since both applicants’ product and the prior art product (see page 25, 2nd, 3rd and fourth paragraphs) is made of a molded soft material/ plastic and the magnets capable of being co-moulded in the outer rotor during the injection moulding process.
Applicant also notes that the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695,697,227 USPQ 964,966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  
 	Regarding claim 26, Sakata discloses the machine is provided with a housing (1), whereby the motor (5, 13, 14) is mounted into the housing (1) or whereby the housing (1) also serves as housing (1) of the motor (5, 13, 14).  
9.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Tabota in view of Sakata as applied to claim 15 above, and further in view of design choice.
	The modified Tabota discloses the invention as recited above; however, the modified Tabota fails to disclose a maximal diameter of the motor being maximally twice, preferably maximally 1.7 times, and more preferably 1.5 times a maximal diameter of the outer rotor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have a range of the maximal diameter of the motor, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum In re Al1er, 220F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05).

Allowable Subject Matter
10.	Claims 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
11.	The IDS (PTO-1449) filed on Nov. 25, 2019 has been considered.  An initialized copy is attached hereto.  
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents: Martin et al. (U.S. Patent Number 4,127,365), Olofsson (U.S. Patent Number 4,863,357), Fujiwara et al. (U.S. Patent Number 4,802,827), and Kameya et al. (U.S. Patent Application Publication Number 2005/0265860), each further discloses a state of the art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746